           Case 3:18-cv-02117-JD Document 60 Filed 04/16/19 Page 1 of 3




 1 HEDIN HALL LLP                               KELLEY DRYE & WARREN LLP
   David W. Hall (SBN 274921)                   Sarah E. Diamond (State Bar No. 281162)
 2 Four Embarcadero Center, Suite 1400          10100 Santa Monica Boulevard, 23rd Floor
   San Francisco, California 94111              Los Angeles, CA 90067-4008
 3 Telephone:     (415) 766-3534                Telephone:    (310) 712-6105
   Facsimile:     (415) 402-0058                Facsimile:    (310) 712-6199
 4 dhall@hedinhall.com                          sdiamond@kelleydrye.com

 5 Frank S. Hedin (SBN 291289)                  Lauri A. Mazzuchetti (pro hac vice)
   1395 Brickell Ave., Ste 900                  One Jefferson Road, 2nd Floor
 6 Miami, Florida 33131                         Parsippany, NJ 07054
   Telephone:      (305) 357-2107               Telephone:     (973) 503-5910
 7 Facsimile:     (305) 200-8801                Facsimile:     (973) 503-5950
   fhedin@hedinhall.com                         lmazzuchetti@kelleydrye.com
 8
   Counsel for Plaintiffs and Proposed Class    Counsel for Defendant
 9
10                             UNITED STATES DISTRICT COURT

11                           NORTHERN DISTRICT OF CALIFORNIA
12
     SHARON MOTLEY, individually and on         Case No. 3:18-cv-02117-JD
13   behalf of all others similarly situated,
                                                Judge: Hon. James Donato
14           Plaintiff,
                                                JOINT STATUS REPORT REGARDING
15 v.                                           SETTLEMENT

16 CONTEXTLOGIC INC.,

17           Defendant.

18                                              Case No. 3:18-cv-07177-JD
     MEMARY LAROCK, individually and on
19   behalf of all others similarly situated,   Judge: Hon. James Donato
             Plaintiff,                         JOINT STATUS REPORT REGARDING
20
                                                SETTLEMENT
     v.
21
     CONTEXTLOGIC INC.,
22
             Defendant.
23
24
25
26
27
28

                          JOINT STATUS REPORT REGARDING SETTLEMENT
            Case 3:18-cv-02117-JD Document 60 Filed 04/16/19 Page 2 of 3




 1           Plaintiffs Sharon Motley and Memary LaRock, on behalf of themselves and all others

 2 similarly situated, and Defendant ContextLogic Inc. – the parties to the related actions Motley v.
 3 ContextLogic Inc., No. 3:18-cv-02117-JD and LaRock v. ContextLogic Inc., No. 3:18-cv-7177-JD –
 4 jointly submit this report to update the Court on the status of the proposed settlement of these actions.

 5           On March 4, 2019, the parties notified the Court that they had reached a proposed settlement

 6 of this litigation and requested leave until April 30, 2019 to submit the proposed settlement for
 7 approval. (ECF No. 57.) Since that time, the parties have worked diligently and cooperatively towards
 8 completing the confirmatory discovery process, finalizing the formal settlement agreement, and
 9 selecting a proposed settlement administrator (having recently concluded a competitive process in
10 which multiple estimates were obtained from each of three potential administrators). However, due
11 to the scope of the proposed settlement in this case and the nature of the confirmatory discovery
12 process that still needs to be completed, the parties anticipate that it will take up to an additional thirty
13 (30) days from the existing deadline of April 30, 2019 to complete this work and move for preliminary
14 approval of the settlement.
15           Accordingly, the parties respectfully request leave until May 30, 2019 to submit the proposed

16 settlement and related materials for approval.

17 Dated: April 16, 2019                            Respectfully submitted,

18                                                  HEDIN HALL LLP
19                                                  By: /s/ Frank S. Hedin__________
20                                                  Frank S. Hedin (SBN 291289)
                                                    1395 Brickell Ave., Ste 900
21                                                  Miami, Florida 33131
                                                    Telephone:    (305) 357-2107
22                                                  Facsimile:    (305) 200-8801
                                                    fhedin@hedinhall.com
23
                                                    David W. Hall (SBN 274921)
24                                                  Four Embarcadero Center, Suite 1400
                                                    San Francisco, California 94111
25                                                  Telephone:    (415) 766-3534
                                                    Facsimile:    (415) 402-0058
26                                                  dhall@hedinhall.com
27                                                  Counsel for Plaintiffs and the Proposed Class
28
                                               2
                          JOINT STATUS REPORT REGARDING SETTLEMENT
           Case 3:18-cv-02117-JD Document 60 Filed 04/16/19 Page 3 of 3




 1                                                 KELLEY DRYE & WARREN LLP
 2                                                 By: /s/ Lauri A. Mazzuchetti
 3                                                 Lauri A. Mazzuchetti (pro hac vice)
                                                   Jeffrey S. Jacobson (pro hac vice)
 4                                                 One Jefferson Road, 2nd Floor
                                                   Parsippany, New Jersey 07054
 5                                                 Telephone:     (973) 503-5910
                                                   Facsimile:     (973) 503-5950
 6                                                 lmazzuchetti@kelleydrye.com
                                                   jjacobson@kelleydrye.com
 7
 8                                                 S. Spencer Elg (pro hac vice)
                                                   3050 K Street NW, Ste. 400
 9                                                 Washington, DC 20007-5108
                                                   Telephone:    (202)342-8466
10                                                 Facsimile:    (202) 342-8451
                                                   selg@kelleydrye.com
11
                                                   Sarah E. Diamond (State Bar No. 281162)
12                                                 10100 Santa Monica Boulevard, 23rd Floor
                                                   Los Angeles, California 90067-4008
13                                                 Telephone:    (310) 712-6105
                                                   Facsimile:    (310) 712-6199
14                                                 sdiamond@kelleydrye.com
15                                                 Counsel for Defendant ContextLogic Inc.
16

17
18

19                           CERTIFICATION PURSUANT TO L.R. 5-1(i)(3)

20          Pursuant to Civil Local Rule 5-1(i)(3), I attest that all signatories listed, and on whose behalf

21 this filing is submitted, concur in the filing’s content and have authorized the filing.
22                                                       By:    /s/ Frank S. Hedin
                                                                 Frank S. Hedin
23
24
25
26
27
28
                                               3
                          JOINT STATUS REPORT REGARDING SETTLEMENT
